GRIMES, Acting Chief Judge,
concurring specially.
In Randle-Eastern Ambulance Service v. Vasta, 360 So.2d 68 (Fla.1978), the supreme court said:
Our rules prevent several filings and dismissals against a defendant for the same claim, and they provide authority for defendants to recoup their court costs when a voluntary dismissal has been taken. There is no recompense, however, for a defendant’s inconvenience, his attorney’s fees, or the instability to his daily affairs which are caused by a plaintiff’s self-aborted lawsuit. Nor is there any recompense for the cost and inconvenience to the general public through the plaintiff’s precipitous or improvident use of judicial resources.
360 So.2d at 69 (footnotes omitted).
In the context of the paragraph, I believe the court was referring to the ordinary instance in which a defendant who has had to retain an attorney to defend himself cannot recoup his fees. I do not interpret Randle as announcing a rule that upon a voluntary dismissal, the defendant cannot recover attorney’s fees in a case in which a statute specifically authorizes it.